DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 8, 11, 12, 14-17 and 23-32 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 2, 5, 8, 11, 12, 14-17 and 23-32 allowed.
The following is an examiner’s statement of reasons for allowance: The Double Patenting rejections are rendered moot by the 03/07/2022 claim amendments, as the amended claims are now patentably distinct from the claims of 9,869,560. Regarding the rejections under 112(a), the 03/07/2022 claim amendments have rendered moot these rejections. The claim has been amended to change the previous limitation of “real-time traffic patterns” to simply “traffic pattern conditions”, where the amended limitation is supported by the disclosure, and where the Examiner has determined that a person having ordinary skill in the art would understand that information that could indicate these “conditions” is conventionally known in the art and may be even speed data of a vehicle experiencing the traffic conditions. Furthermore, the claims have been amended to recite the functions of the claimed system elements to be consistent with the disclosure, such as the amendments to Claim 12 which have corrected the claim to recite functions of the single system component of the preamble, rather than reciting multiple functions that could not be performed by the same single system component as in the previously rejected claim. The 112(b) rejections were mainly necessitated by issues directed to unclear grammar and terminology, and these issues have been corrected by the amendments and have then rendered moot these rejections.
Regarding the rejections under 103, the closest prior art of record is Ricci (2015/0061895) and Ferguson (8,838,321). Ricci teaches that a vehicle may receive messages from an emergency vehicle regarding a direction, expected lane of travel, and destination of the emergency vehicle (see P[0746]), where the vehicle may pull over in response to a vehicle operator ignoring or not responding to alerts (see P[0750]).
However, regarding the amended claims of the present application, Ricci does not expressly recite or render obvious sending a message including a “current location” and “planned route” of an emergency vehicle, and “automatically controlling the SDV to take a second street parallel to the first street” in response to “determining that the SDV will impede the emergency vehicle on the first street based on a currently planned route of the SDV”. Ricci does not teach providing a current location of an emergency vehicle to an SDV, and while Ricci does teach that an expected lane of travel may be provided to a vehicle, Ricci does not teach identifying specific streets that are part of a route of an emergency vehicle or that a vehicle will take an entirely separate street as claimed. Furthermore, the vehicle of Ricci is not controlled in the same manner or in response to the same conditions as the claimed SDV, as Ricci teaches that a vehicle will simply pull over if an alert that a vehicle is approaching is presented is ignored by an operator, which is not equivalent to automatically controlling a vehicle to take a street parallel to a current street in response to receiving a message from an emergency vehicle that indicates a particular street and in response to determining that the vehicle will impede the emergency vehicle on the particular street. It is clear that the claimed invention of the present application improves the known art as in Ricci, and the Examiner could not find motivation in the prior art to modify Ricci to teach the claimed improvements of the limitations of the present application discussed above.
Furthermore, Ferguson teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 41-67 and FIG. 5), however, Ferguson does not teach performing this change in travel route based on a message receiving from an emergency vehicle as claimed, and Ferguson then does not teach the limitations not taught by Ricci that are discussed above. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662